Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claim 8 is canceled. Claims 1 and 7 are amended. Claim 9 has changed its dependence on the newly independent claim 7. 
Status of claims 
Claims 1 – 7, 9 and 10 are rejected under USC 103 under newly cited art. 
Response to Arguments 
	The following is in response to applicant’s remarks filed 10/23/2020.
	The examiner acknowledges the amendments made with respect to the examiner interview held on 08/17/2020, and the previous rejections under U.S.C 102 of claims 1 and 2 – 6 and 10, for their dependence on 1, have been withdrawn.
	The applicant then argues that the amended limitations of claim 7 are not taught or suggested by any of the references of record. Specifically, applicant points to Lijuan as not containing sufficient teaching as the structure of Lijuan does not extend across each of the battery modules as appears in claim 7. 
	The examiner finds this to be persuasive, and the previous rejections under U.S.C 103 have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogami, JP2009266653A (see machine translation)(see foreign reference for figures) and further in view of Schmidt, US20150072199A1.

Regarding claim 1, Ogami teaches a battery pack (battery pack (10))[0008] comprising:
a plurality of battery modules (plurality of modules (11))[0017] each having a plurality of battery cells therein (battery module including (100) cells)[0019] each battery module having a length in a first direction (direction spanning the longest side of module (11))[fig. 5], a width in a second direction perpendicular to the first direction (direction spanning the second longest side of and a height in a third direction perpendicular to the first and second directions, the height being smaller than the length and smaller than the width (direction spanning the shortest side of module (11))[fig. 5]; and 
a guide member coupled to each of the battery modules, the guide member (fastening rods (16))[0023] being configured to guide movement of the battery modules when the plurality of battery modules are assembled adjacent to one another (assembled battery pack (10) fixed to the case (20) by fastening rods (16))[0029] (movement is prevented in the direction orthogonal to the rods)[0055],
Ogami does not teach the guide member extending in the second direction parallel to the width 
	Schmidt teaches a battery block (62) consisting of battery modules (battery arrangements (10))[0049] wherein the modules are coupled to one another through a guide member (rods (52))[0048] that extend in a second direction that is parallel to the width of the module [fig. 5].
	Therefore, the possibility of a guide member to run in the direction parallel to the width of the battery module as shown in Schmidt and would be an obvious rearrangement of parts to one skilled in the art before the time of filing. 

Regarding claim 2, Ogami teaches the battery pack according to claim 1, wherein each of the battery modules has an insert hole (through hole (11h))[0022] into which the guide member is inserted (fastening rods (16) are passed through the through holes (11h))[0023]

Regarding claim 3, Ogami teaches the battery pack according to claim 2, wherein the guide member (fastening rods (16) are passed through the through holes (11h))[0023] is inserted through the insert hole (through hole (11h))[0022] of each of the plurality of battery modules (modules (11)) so that the plurality of battery modules are arranged adjacent to each other (modules are fastened by rods whereby the modules are grouped together)[0023].

Regarding claim 5, Ogami teaches the battery pack according to claim 1, wherein the guide member (fastening rod (16)) includes a guide rail having a rod shape.

Regarding claim 6, the battery pack according to claim 1, further comprising:
a module fixing member (screw portions (16b))[0030] coupled to an end of the guide member (at the ends of rod body of fastening rod (16))[0030], the module fixing member being configured to fix a location of the battery modules relative to one another (fastening nuts (16e) on screw portions change length of fastening rod)[0031](modules are stacked and fastened by the rod)[0038] .

Regarding claim 10, Ogami teaches a vehicle comprising a battery pack according to claim 1 (used in vehicles)[0002].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ogami, JP2009266653A, and Schmidt, US20150072199A1 as applied to claim 2 above and further in view of Kim, US20110097614A1 .

Regarding claim 4, Ogami teaches the battery pack according to claim 2,
wherein each of the battery modules includes an upper frame (upper case member (13A))[0018], a lower frame (lower case member (13B))[0018] and a side frame (spacers (120))[0019] surrounding the plurality of battery cells [0020][fig. 6] of the respective battery module, and the insert hole (through hole (11h)) of each of the battery modules is formed in the respective side frame (through hole (11h) penetrates the spacer (120))[0022]. 
	Ogami does not teach the side frame being part of the enclosure surrounding the module.
	Kim teaches a battery pack with a battery module wherein the module is surrounded by bottom frame (200) and cover plates (300) wherein the side frame (assembly unit (526)) with an insert hole (526b) for an assembly bar (400) fixing the battery surrounding structure together. Kim teaches this structure as offering improved support to the battery module surrounding structure [0042]. 
	It would have been obvious to one skilled in the art at the time of filing to combine the upper frame and lower frame of Ogami with the side frame of Kim to increase support of the battery module. 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogami, JP2009266653A (see machine translation)(see foreign reference for figures) and further in view of Shin, KR101531577B1 (see machine translation)(see foreign reference for figures).

Regarding claim 7, Ogami teaches a battery pack (battery pack (10))[0008] comprising:
a plurality of battery modules (plurality of modules (11))[0017] each having a plurality of battery cells therein (battery module including (100) cells)[0019]  and 
a guide member coupled to each of the battery modules (fastening rods (16))[0023], the guide member being configured to guide movement of the battery modules when the plurality of battery modules are assembled adjacent to one another (assembled battery pack (10) fixed to the case (20) by fastening rods (16))[0029] (movement is prevented in the direction orthogonal to the rods)[0055],
wherein the guide member has a length adjusting unit (adjuster nuts (16e)) configured to change a length of a guide member (fastening rod (16))[0031], and 
	Ogami does not teach wherein the length adjusting unit has a telescoping structure, the length adjusting unit extending across each of the plurality of battery modules.
Shin teaches, from a similar problem solving area, a guiding member of a telescoping structure (connecting bar (200))[fig. 5][pg. 3 para. 8] which secures a stack of modules (supporting members (100a))[fig. 2]. Further, Shin teaches that that the use of a telescopic structure allows for the length of the connecting bar to be adjusted making the connecting bar easy to use as well as stably stacking the modules [pg. 3 para. 8][pg. 4 para. 6]. 
Therefore, it would have been obvious to one skilled in the art before the time of filing to combine the telescoping structure of Shin with the guide member of Ogami to promote ease of use as well as to stably stack modules. 

Regarding claim 9, Ogami with combined technical features of Lijuan teach battery pack according to claim 7. 
Further, Shin teaches a first moving portion having a first diameter; and a second moving portion having a second diameter greater than the first diameter, wherein at least part of the first .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724           

/Haroon S. Sheikh/Primary Examiner, Art Unit 1724